 Case 14-41585      Doc 294    Filed 01/15/19 Entered 01/16/19 09:34:49          Desc Main
                                Document       Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                    )              BK No.:     14-41585
LAGRANGE VENTURES, LLC                    )
                                          )              Chapter: 11
                                          )
                                                         Honorable Deborah L. Thorne
                                          )
                                          )
              Debtor(s)                   )

                   ORDER ON DEBTOR'S MOTION FOR FINAL DECREE

        THIS CAUSE coming on to be heard on the Debtor's Motion for Final Decree; due and proper
notice having been duly given; the Court being fully advised in the premises;

   IT IS HEREBY ORDERED a final decree is entered in this case pursuant to Federal Rule of
Bankruptcy Procedure 3022.




                                                      Enter:


                                                               Honorable Deborah L. Thorne
Dated: January 15, 2019                                        United States Bankruptcy Judge

 Prepared by:
 Ariel Weissberg, Esq.
 Weissberg and Associates, Ltd.
 401 S. LaSalle St., Suite 403
 Chicago, IL 60605
 T. 312-663-0004
 F. 312-663-1514
 Attorney No. 03125591
